Citation Nr: 1540701	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-18 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C, and if so, whether service connection for hepatitis C is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel
INTRODUCTION

The Veteran had active service from March 1976 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, reopening the claim of entitlement to service connection for hepatitis C, but denying this claim on the merits.  

The Veteran testified at a hearing before the undersigned at the RO in Houston, Texas, in July 2015.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hepatitis C was previously denied in a December 2004 rating decision; the Veteran did not appeal this decision in a timely fashion and it is now final.  

2.  Evidence submitted since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis C. 


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying the Veteran's claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received and the claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  By reopening the claim of entitlement to service connection for hepatitis C, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence for Hepatitis C

For historical purposes, VA originally received a claim of entitlement to service connection for hepatitis C from the Veteran in January 2004.  The Veteran reported that he was tested after a blood donation in the 1980s and told that he had hepatitis C.  This claim was subsequently denied in a December 2004 rating decision.  The Veteran did not submit a notice of disagreement following this decision, and as such, this decision is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

In March 2008, the Veteran requested that his claim of entitlement to service connection for hepatitis C be reopened.  The Veteran's claim had previously been denied in December 2004 because there was no evidence of a current diagnosis of hepatitis C.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for hepatitis C has been submitted by the Veteran.  VA treatment records since the December 2014 rating decision, including records from as recently as August 2015; confirm a current diagnosis of hepatitis C.  This was confirmed after the performance of a liver biopsy.  

The Board finds that the Veteran's claim of entitlement to service connection for hepatitis C must be reopened in light of the above evidence.  New medical records clearly reflect a current diagnosis of hepatitis C after objective medical testing.  As this directly addresses the reason for the previous denial, it is material.  The claim of entitlement to service connection for hepatitis C is reopened.  





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection is reopened, and the appeal is granted to this extent only. 


REMAND

The Veteran also contends that he is entitled to service connection for hepatitis C.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that the Veteran's service treatment records do not assign a diagnosis of hepatitis (other than A or B) and they do not reflect treatment for any reported symptomatology.  Nonetheless, he has argued, through a number of different theories of entitlement, that service connection is warranted for hepatitis C.  

The Veteran reported in January 2004 that he was told in the late 1980s after giving a blood transfusion that he could have hepatitis C.  He has also reported that he was told he "could have been exposed" to hepatitis C, and he testified in 2015 that he was in fact diagnosed with hepatitis C at this time.  He has offered several arguments as to how his condition is related to military service.  The Veteran asserted in January 2004 that he was exposed to hepatitis C and other blood borne pathogens on a day to day basis working as a Hospital Corpsman.  This position is confirmed by his DD-214.  He has reported that it was "not uncommon" for individuals to get stuck by instruments exposed to blood.  The Veteran has also alleged that he got hepatitis C from a Jet Injector (used to administer vaccines) during service.  

However, the record contains a number of other potential risk factors for hepatitis C following military service.  A March 1998 medical record notes that the Veteran had a history of cocaine and crack abuse.  The Veteran confirmed that he used intranasal cocaine during service during a November 2004 VA examination report.  A July 1999 record from the Texas Department of Criminal Justice reflects that the Veteran was seen regarding a history of unprotected sex with multiple partners and intravenous (IV) drug use.  The Veteran denied needle sharing partners.  The Veteran has also reported receiving two tattoos while in prison.  

The Veteran was afforded a VA examination in November 2004.  The examiner listed the Veteran's risk factors, both during and after service, and offered "odds ratios" as to how each of these factors could lead to hepatitis C.  Regrettably, this information alone is insufficient for the Board to make a decision.  The Veteran's claims file must be forwarded to an examiner of sufficient experience and expertise.  After reviewing all of the evidence of record (and interviewing the Veteran only if deemed necessary by the examiner assigned to the case), the examiner should opine as to the likelihood the Veteran's current hepatitis C is due to his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and a copy of this remand should be forwarded to a VA examiner of sufficient experience and expertise so that an opinion regarding the etiology of the Veteran's hepatitis C can be provided.  An additional examination of the Veteran or interview of the Veteran is not required unless deemed necessary by the examiner assigned to this case.  After reviewing all of the evidence of record and the medical literature relevant to the issue at hand, the examiner is asked to address the following:  

In light of all of the Veteran's risk factors (accidental needle sticks during the performance of the Veteran's military occupational specialty of Hospital Corpsman, Jet Injector used to administer vaccines during service, intranasal cocaine use, intravenous (IV) drug use, unprotected sex with multiple partners, and post-service tattoos), is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to exposure to accidental needle sticks during the performance of his military occupational specialty of Hospital Corpsman and/or a Jet Injector used to administer vaccines during service?  

If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that would allow for a more definitive opinion.  

2.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


